 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDJFB Manufacturing,Inc. and International Union,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case30-CA-2260December28, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSOn August15, 1973,Administrative Law JudgeLeonard M.Wagman issued the attached Decision inthis proceeding. Thereafter,Respondent filed excep-tions with supporting rationale.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,'and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, JFB Manufacturing,Inc.,St.Ignace,Michigan,itsofficers,agents,successors, and assigns,shall take the action set forthin the Administrative Law Judge'srecommendedOrder.ITheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry Wall Products,Inc,91NLRB 544,enfd188 F 2d 362 (C.A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.Respondent also filed an exception to the findingthat ChiefInspectorSchlehuber made certain remarks to employee Belonga which constituted aviolation of Sec 8(a)(1) of the Act The recordevidence clearly establishes-as the AdministrativeLaw Judge correctlydescribed it elsewhere in hisDecision-that it was Respondent Foreman Russell who told Belonga that"the companywould someday better itself" and offer the employees"more"Accordingly,we correct this obvious inadvertency by theAdministrative Law Judge in referring to Schlehuber when he meantRussell.Members Fanning and Jenkinsfind thatRussell's remarks to Belonga,supra,constituted a promise of future benefits in violation of Sec. 8(a)(1) ofthe Act.Chairman Miller disagreeswiththat finding of his colleagues He believesthatRussell'sremarks,unaccompanied as it was by any threateningstatements or clear promises of benefits,should be construed as nothingmore than an expression of opinion privileged under Sec 8(c) of the Act, tothe effectthatthe Respondent hoped to be in a position sometime in theunspecified future to offer more to its employees in terms of wages andworking conditions. In his view,such vague predictions are sufficiently208 NLRB No. 3uncoercive in effect as to negate a finding that they are,in any real sense,promises of future benefits in violation of the ActDECISIONSTATEMENT OF THE CASELEONARDM.WAGMAN,AdministrativeLaw Judge:Upon a chargefiledbyInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,(UAW) (referredto herein as the"UAW") onMarch9, 1973,theGeneral Counsel of theNational Labor Relations Board,by theRegional Director,Region 30,issued a complaint,dated April12,1973,against JFB Manufacturing,Inc., hereinafter referred to asthe Respondent,alleging that the Respondent had engagedin unfairlaborpractices within the meaning of Sections8(a)(1) and(3) and 2(6) and(7) of the National LaborRelations Act, as amended.Specifically,the complaintalleged that Respondent had violated Section 8(a)(1) of theAct, bypromising an employee wage increases to discour-age her support for theUAW; bycoercively interrogatingan employee concerning her union sympathies;and, byannouncing a freeze of wages until union negotiations weresettled.The complaint also alleged that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingemployee Gloria Belonga on or about March9, 1973,because of her union activity and sentiment. At thehearing, I granted General Counsel'smotion to amend thecomplaint to allege March 5, 1973, as the date of GloriaBelonga's discharge. Respondent filed an answer denyingthe commission of the alleged unfair labor practices.A hearing was held before me at St.Ignace,Michigan,on May 23 and24, 1973,at which all parties were affordedfullopportunity to present and meet evidence.GeneralCounsel and Respondent have filed briefs.Upon the entire record in the case,from my observationof the witnesses,'and upon consideration of the briefs, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Michigan corporation,has been engaged,since October 1972,in the manufacture of automotive wireassemblies at its St. Ignace,Michigan,plant.In its answer,Respondent admits that the projected annual grossrevenues for its first year of operation will exceed$500,000; and that during the same period, it is projectedthat Respondent will sell and ship goods valued in excessof $50,000 directly to points outside the State of Michigan.Respondent also admitted in its answer, and I find,that atall times material herein Respondent was an "employer"iThe testimony of all witnesses has been considered.In evaluating thetestimony of each witness,demeanor was relied upon. In addition,inconsistencies and conflicting evidence were considered.The absence of astatement of resolution of a conflict in specific testimony, or of an analysisof such testimony, does not mean that such did not occurSee Bishop andMalco,Inc, d/b/a Walker's,159 NLRB 1159, 1161 (1966). Further, to theextent that a witness is credited only in part,it is done upon the evidentiaryrule that it is not uncommon"to believe some and not all of a witness'testimony."N LR B.v.Universal Camera Corporation,179 F 2d 749, 754(C.A, 2, 1950)vacated and remanded on other grounds 340 U S. 474(1951). JFB MANUFACTURING, INC.within the meaning of Section2(2) of theAct, engaged in"commerce"and in operations"affecting commerce," asdefined in Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admitted, and I find, that InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, (UAW) is a labororganization as defined in Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Relevant Facts1.Respondent's plant organization andmanagementRespondent came into existence in October 1972, andbegan production at its St. Ignace plant in December 1972.By March 5, 1973, Respondent employed between 25 and30 employees on its day shift, and 10 to 15 employees on itsnight shift.At all times material to this case, MichaelShieldswasRespondent's generalmanager and vicepresident.During the same period, his subordinatesincluded Plant Superintendent Emanual Swarez, PlantManager Richard Wise, Chief Inspector Fred Schlehuber,and a night shift foreman, Wayne Russell.2In its answer, Respondent disputed the General Coun-sel's allegations that Schlehuber and Russell were supervi-sors within the meaning of Section 2(11) of the Act prior totheir April 1973 promotions. As defined in that Section ofthe Act, the terms supervisor denotes:Any individual having authority, in the interest of theemployer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjusttheirgrievances,or effectively to recommend'suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.This section is to be read in the disjunctive; possession ofany one of the enumerated powers establishes supervisorystatus.Eastern Greyhound Lines v. N.L.R.B.,337 F.2d 84,87 (C.A. 6, 1964).Respondent'svicepresident and generalmanager,Shields, testified on this issue. His credited testimony inthis regard shows that both Chief Inspector Schlehuberand Foreman Russell enjoyed sufficient authority to satisfythe requirements of Section 2(11) of the Act. Shieldsconceded that Russell ran the night shift, and hadindependent authority to issue disciplinary warnings toemployees on that shift for misconduct. Shields alsotestified that Schlehuber, as chief inspector, trained andinstructedRespondent's production inspectors in theirduties, checked their work and directed them to takecorrective action.According to Shields, if an inspectorfailed to follow Schlehuber's instructions, Schlehuber hadindependent authority to issue a disciplinary warning and2 In April 1973, Respondent promoted Schlehuber to quality controlmanager and appointed Russell to be day-shift foreman.3did issue such warnings. In view of their authority todiscipline and responsibly to direct employees in theirwork, I find that at all times material to this case Russelland Schlehuber were supervisors within the meaning ofSection 2(11). RoweFurniture Corporation of Missouri, Inc.,200 NLRB No. I (TXD) (1972).Samsonite Corporation,Inc.,157 NLRB 35, 37 (1966).2.GloriaBelonga's employment,unionactivity,and dischargeRespondent hired Gloria Belonga as a night-shiftproduction worker, at $1.70 per hour, on December 19,1972. In later January or early February, Respondenttransferred Belonga to in-process inspection, on the sameshift, and at the same hourly wage rate. In Respondent'sview, the full training period for inspectors is 30 days.However, Respondent's experience shows that a traineecan perform inspections after 1 or 1-1/2 weeks' on-the-jobtraining.Although Belonga had a reputation for being tempera-mental and abrupt, her new immediate supervisor, ChiefInspector Fred Schlehuber sought her transfer to inspec-tion because he "felt that she was quite capable." He alsoobserved that Belonga "did real good work ... and sheseemed to be a responsible girl at that time."During the first half of February, notwithstandingBelonga's errors, Schlehuber praised her ability andperformance in remarks to Belonga and to employeesShirley La Tour and Sharon Lasley. During the sameperiod, Schlehuber learned that Belonga was at odds withday-shift inspector Shirley La Tour and had clashed withForeman Wayne Russell. Schlehuber sought to remedyBelonga's errors and personality problems by discussionand counselling with her. Reports of Belonga's conductand performance reached Vice President Shields, Superin-tendent Swarez, and Factory Manager Wise. In mid-February, after Respondent had given Belonga a writtenreprimand in the form of a warning slip for faulty work,Schlehuber and Wise conferred with her.Wise told Belonga that he "felt she would make a goodinspector, that she had the intelligence to do the job." Indiscussing the warning slip, he expressed the view that itwas "more of a personality problem than anything else."Finally,Wise and Schlehuber conceded that Belonga hadnot been at fault, tore up the warning slip, and granted hera 10-cent hourly wage increase.3Belonga's union activity began in mid-February whenshe received and signed an authorization card for theTeamsters. During the third week, Belonga, at the requestofGeorge Dunlap, a Teamsters' representative, beganorganizing a meeting of employees to be held on February25.On February 21, Teamsters' representatives appearedatRespondent's plant entrance, and were observed byRespondent's Vice President Shields as they handbilledand began organizing activity among Respondent's em-ployees. Inside the plant, Belonga, assisted by Shirley LaTour invited fellow employees to attend the scheduledmeeting to discuss union representation.3According to Wise's credited testimony, such a 10-cent wage increaseindicates successful completion of inspection training. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Sunday, February 25, approximately 15 employees,including Belonga, met at the State Bar, in St.Ignace.Belonga showed the assembled employees a Steelworkerscollective-bargaining agreement, discussed the benefits ofunion representation, and offered to contact a Steelwork-ers' representative the following week.During the week of February 26, Belonga contacted theSteelworkers and set up a meeting between the employeesand a Steelworkers' representative for the afternoon ofMarch 4. UAW Representative Schultze also solicitedBelonga's efforts to set up a similar meeting for the UAWto be held on March 3.Belonga alsoorganizeda meetingfor the Teamsters to be held on the morning of March 4.Gloria spread word of the scheduled meetings on the nightshift and enlisted the help of other employees to notify theday shift. Gloria attended all three meetings.Respondent's management was well informed about theemployees' union activity. Plant Manager Wise and Shieldswere both aware of the Teamsters' appearance at the planton February 21. During the next 2 weeks, Chief InspectorSchlehuber and Foreman Russell informed Shields of theunion activity at the plant. During late February, Schlehu-ber learned that Gloria was having "union meetings" withemployees and reported this information to Shields.According to Belonga's credited and undisputed testimo-ny, during the week of February 19, after the Teamsters'appearance at the plant, she overheard ForemanRusselldiscussingunion representation with employee BarbaraLannoo at work. Russell argued that the employees "weretrying too quick, too fast to get itin." Belongaintervened,declaring that Russell "had no right to discuss union withthe girls and that the union would be the best thing for ourcompany."Approximately 1 hour later,Russellinvited Belonga tohis office, where he told her that the organizing campaignwas untimely because "the company could not supply .. .what the union would offer." He recalled his ownorganizingeffort in the city police and stated that he had"got into amessup with it." Finally, he stated "that thecompany would someday better itself" and offer theemployees "more."Belonga replied that she had "neverseenany contract or anything stating this, and that [she]would only have to take his word for it."On the afternoon of Monday, February 26, Respondent'smanagement, including Shields, Wise, Swarez, Schlehuber,and Russell,held their usual weekly meeting .4 In thecourseof the meeting, it was decided unanimously to "let[Belonga]go thenext timeshe goofs up." Swarez remindedhis colleaguesof Gloria's earlier difficulty with ForemanRusselland bemoaned Wise's destruction of her warningslip.On February 28, night-shift employee Malhot askedBelongato identifysome wiresMalhot was aboutto use inher production. The question was whether they were "505"or "504" wires.It isundisputed that "505" and "504" wiresare similarinappearance, except for a 2-or 3-inchaMy finding as to the date of the meeting is based upon Schlehuber'scredited testimonyRespondent's claim that the meeting' occurred onThursday,March 1 is supported only by Swarez, who testified that themeeting was postponed because of Shields'illness.However, Shields himselftestified that such weekly management meetings were usually held onMonday, but made noassertionthat he was ill on Monday, February 26.difference in length. Belonga examined the day-shiftinspector Shirley La Tour's setup check at the employee'spresswhich indicated that the wires to be used in thescheduled production were "505's," and gave her opinionthat they were "505's." Belonga was uncertain and soughtForeman Russell's opinion. He concurred.When Belonga arrived for work on March 1, ChiefInspector Schlehuber handed her a'warning slip signed byhim and Plant Manager Wise. The slip, designated "Istnotice," bore an "X" in the box next to "Defective Work."The "Remarks" portion of the slip stated:Gloria seems to be missing several problem areas. Sheis failing to find her shifts (sic) mistakes.Schlehuber also told Belonga that her error of the previousevening, when she had treated "504" wires as "505's" wasthe reason for the warning slip. He ignored her explanationof the wire incident, cautioned her tomeasurewires in thefuture, and told her that if she felt she could not continueas an inspector, "maybe you should step down, because ifyou receive another notice, out the door you go."On the morning of Friday, March 2, Belonga walked intoVice-President Shields' plant office and presented a letterto him reading as follows:3/2/7311:15 A.M.To whom it may concern:I hereby notify the JFB Corp., of St. Ignace, thatIam organizing a labor Union (sic) to representmyself & fellow employees./s/ GloriaBelongawitness:Marianna PaquinShields read the letter and asked Belonga for an explana-tion.She replied that the letter was to "let him knowexactly what [she] was doing." She then left his office andthe plant.When Belonga returned to work on the second shift, thatsame day, she noted that Respondent had posted herinspection job. Foreman Russell met her and conductedher to Superintendent Swarez's office. Swarez askedBelonga if she wished to resign from inspection. Shereplied that "it was very clear" that Respondent wantedher to do so in view of the posting of her job. When Swarezrenewed his question, Belonga answered, "yes, I feel Ishould. I really don't want to, but Ifeel Ishould." Thediscussion ended and she returned to the production areawith Foreman Russell.Russell assigned her to reworking defective wire assem-bliesknown as "709's." Four other employees wereengaged in the same production work at a single worktable.However, Russell stationed Belonga at a separate tablealthough there was space for her near the four employees.Several times in the course of her work, Belonga conversedThe remaining participants who testified about the date of the meetingadmitted uncertainty as to the exact date, placing it in the week of February26 In contrast, on direct and redirect examination, Schlehuber exhibitedcertainty that February 26, a Monday was the date of the meeting. In lightof Shields' testimony, I am pursuaded that Schlehuber's testimony as to thedate of the meeting is reliable. JFB MANUFACTURING, INC.with press operator Pat Green. At about 6 p.m., ForemanRussell directed Green to another work station across theroom from Belonga's station out of voice range. Later inthe shift, employee Lannoo finished her press work andwent to Belonga's table to join in the "709" work.However, soon after her arrival, Russell moved Lannoo toanother worktable with three other employees.After Belonga had reworked about 50 "709's," the night-shift inspector examined her work without complaint.However, Chief Inspector Schlehuber, who had returned tothe plant, rechecked Belonga's work, found a few defectiveassemblies, then dumped all of her work on the table andordered her to do them all over.Earlier in the evening, Foreman Russell had orderedBelonga to stop sitting on her worktable and to sit in achair.After the lunch break, while Russell was seated nearher on a worktable, Belonga questioned his order. AfterRussell explained that he didn't want her feet on the chair,itwas agreed that she could sit on the table so long as shekept her feet off the chair. However, when Schlehuber sawher seated on the table, he complained to Russell whoimmediately told Belonga of the chief inspector's senti-ment. At this, Belonga resumed her seat in the chair.When Belonga came to work on Monday, March 5, shefound her timecard missing and was met by ForemanRussell,who conducted her to Superintendent Swarez'soffice.There, in Russell's and Schlehuber's presence,Swarez handed her an "Employee Warning Notice"designated "Final," which he had signed. In the portion ofthe slip headed "Nature of Violation" the boxes designated"DefectiveWork," "Conduct," "Attitude," and "Disobedi-ence" were checked. The notice's "Remarks" portionnoted:Verypoor attitude-SurlyDisobedience of instructionsnot to sit on work bench-you are a probationaryemployee being released-Defectivework writtenpreviously-Does not meet our standards (sic).Swarez rejected Gloria's explanation that Wayne Russellhad permitted her to sit on the workbench on conditionthat she kept her feet off the chair. Schlehuber also chargedthat Gloria's feet had been on the chair on the evening ofMarch 2. When Gloria asked Russell to corroborate herdefense,"[h]e shrugged his shoulders" without comment.Prior to this incident,Respondent had not advised Gloriathat she was a "probationary employee.."Manager Swarezalso declared that another reason for her discharge wasthat she was"throwing" 709 wires into a barrel. Gloria'sprotest that she "didn'treally throwthem" met with noresponse.At this point Gloria told the three supervisorsthat it was"very obvious,anything I'm going to say in hereis going to be deniedanyway."At this, she left.3.Interference, restraint, and coercionIn mid-February, the day after the Teamsters' represent-ativehad handbilled in front of Respondent's plant,Schlehuber asked employee Florence La Tour who themen were. Mrs. La Tour first answered "you know whothose men [are]." When Schlehuber denied such knowl-edge, La Tour told him they were union men. At this point,5Schlehuber asked her whether she would join the Union ifthe union succeeded in organizing the plant. La Touranswered "Yes, I would."Shortly after her discharge, Schlehuber observed Belongapassing out UAW cards at a St. Ignace drive-in restaurant.The following day, Schlehuber asked Florence La Tourwhat Gloria Belonga was doing. La Tour replied thatBelonga was passing out union cards. A few days later,Belonga again passed out UAW cards at the same location.The next day, Schlehuber asked La Tour if she had been tothe restaurant to see Belonga.Finally, PlantManager Wise admits that on March 6,after receiving a letter from the Teamsters dated March 5,which claimed majority status among Respondent's em-ployees and demanded recognition and bargaining, Res-pondent posted a notice to employees stating:AllHourly Personnel Rates Are Frozen Until UnionNegotiations Are Settled.Respondent removed the notice on March 7 or 8 withoutfurther comment or explanation to the employees.B.Analysis and Conclusions1.Belonga's dischargeInmy view,there is ample factual support for theGeneral Counsel's contention that Respondent dischargedGloriaBelonga because of her union activity.Respondentwas aware of the Teamsters'organizingactivityamong itsemployees during theweek of February 19. Further,duringthe same week Belonga revealed her prounion sentiment toForeman Russell.As shown bymy subsequent findingsand conclusions,Respondent'shostility toward unionactivitywas demonstratedby itsresort to unlawful conductdesigned to chill its employees'Section7 activity. Thus, "itstretchescredulitytoo far to believe that there was only acoincidental connection between" Belonga's expression ofproumon sentiment;her organizing activity at the plantduring theweek of February19, including her meetingwithemployeeson February25;and,Respondent'sdecisionon February26 to discharge her "the next timeshe goofed up" AngwellCurtain Company, Inc. v. N. L. R. B.,192 F.2d899, 903(C.A. 7, 1951).Furthershowing of unlawful motive is provided by thefact thaton February26, there were no warning slipsoutstandingagainstBelonga.Indeed,SuperintendentSwarez bemoaned the absence of theslip FactoryManagerWisehad destroyed 2 weeks earlier.Thus, as ofFebruary26, there was no basis for Respondent's decision other thanthe revelation of Belonga'sleadership in the unioncampaign.Moreover, 2 weeks earlier,Wise had given her amerit wage increase and predicted that she would be agood inspector.Itwas only after Respondent discoveredBelonga's union sentiment that it decided to seek a basisfor her discharge.Finally,Respondent's unlawful design was evidenced bythe timing of Belonga's discharge on March 5, the nextworking day after her written announcement to VicePresident Shields that she was organizing his employees.ThatBelonga's announcement provoked Respondent's ireismanifest.For, that same evening of March 2, Respon- 6DECISIONSOF NATIONALLABOR RELATIONS BOARDdent made certain that she was isolated from her fellowemployees.In sum, the timing of Belonga's discharge so soon afterher confrontation with Shields, and the circumstancessurrounding the February 26 decision to discharge her,convince me that the sole reason for her discharge was herunion advocacy,and that the reasons stated in Respon-dent's discharge notice were pretextual.Respondent asserts that it discharged Belonga because ofdisobedience of instructions not to sit on work benches,very poor attitude, defective work, and because, as aprobationary employee, she had failed to meet Respon-dent's standards.I find no merit in any of Respondent'sproffered reasons.Respondent'sclaim that Belonga was disobedient isbased upon the two instances in which Russell instructedher not to sit on her workbench. However, I have founduponBelonga'suncontradicted testimony that in, bothinstances she fully complied with Russell's orders withoutincident.5 Nor is there any ground for finding disobediencein her sitting on the bench after lunch. For she did so onlyafter receiving Russell's permission and in compliance withhis instruction that she keep her feet off the chair.I find no basis for Respondent's further contention thatBelonga exhibited a poor attitude by throwing completed"709" wires into a barrel on the night of March 2. Initially,this claim suffers from the infirmity of being an after-thought raised for the first time on March 5. For Belonga'scredited and uncontradicted testimony reveals that neitherSchlehuber, nor Russell, reprimanded her, or otherwisecautioned her about such conduct on March 2. Respon-dent does not claim that Belonga's tossing"709's" into abarrel damaged them. Nor is there any showing thatRespondent had promulgated any rule prohibiting suchconduct.On the contrary, I find from the creditedtestimony of employees Cheeseman and Lannoo that nosuch rule existed. Foreman Russell observed employeesCheeseman and Lannoo tossing 709's on the night ofMarch 2, and helped Cheeseman pick up 709's which hadmissed the target. Further Respondent never cautionedeitherCheeseman or Lannoo against tossing completed"709's" into a barrel. I find therefore that Belonga's tossing"709's" into a barrel was an accepted practice which onlybecame objectionable when Respondent was looking for areason to rid the plant of the leading union activist.In my view,far from helping Respondent's defense, itstreatment of Belonga's error in identifying"504"wires as"505's" provides further evidence of Respondent's unlaw-ful intent. For as the facts show,Belonga's error waslargely the product of an erroneous setup checklistprepared by another inspector and ForemanRussell'sconcurrence in Belonga's opinion.However, as the factsshow Respondent failed to conduct any investigation, oreven ask Belonga for her version of the incident. Nor doesitappear that Russell or the other inspector weredisciplined.These omissions contrast sharply with theactionofPlantManagerWise and Chief InspectorSchlehuber earlier in February when they investigated andrevoked a warning slip issued to Belonga for faulty work.Also significant in this regard is Schlehuber'sadmissionthat althoughhe issued two warning slips to inspectorShirley La Tour for faultywork during Marchand April,she remains employed as an inspector.In my view, theexplanation for this disparate treatment lies in Schlehuber'sfurther admission that in February,La Touradvised himof her antiunion sentiment.Finally,Respondent's claim that Belonga was subject toa 90-day probationaryperiod isunsupported by anyevidence,and has not been urged in its posttrial brief.Moreover,itappears from the credited testimony ofemployees Belonga,Lasley,Florence LaTour,and BlackthatRespondent has not announced sucha probationaryperiod to its employees.In view of the foregoing,I find that Respondent violatedSection 8(a)(3) and (1) when it dischargedemployee GloriaBelonga.BarnettInstrumentCo.,173NLRB 1397,1399-1401 (1968) enfd.415 F.2d 1974 (C.A. 6, 1969).2.Interference, restraint,and coercionIhave found that in mid-February, at the inception ofunion activity, Chief Inspector Schlehuber asked employeeFlorence La Tour whether she would support a union if itsucceeded in organizing the plant. I have also found thatshortlyafteremployee Belonga'sunlawfuldischarge,Schlehuber interrogated Florence La Tour aboutBelonga'sunion activity and her own. In light of Respondent'swillingness to resort to unlawful discharge as shown byBelonga's discharge,I find the repeated interrogation ofFlorence LaTourwas coercive and therefore violative ofSection 8(a)(1) of the Act.JervisCorp. v. N.L.R.B.,387F.2d 107, 109, 111 (C.A. 6, 1967).Ialso have found that Schlehuber attempted to discour-age Belonga's union activity by calling it untimely, andrecounting his own ill-fated experience.He then declared"that the Company would someday better itself"and offerthe employees"more."I regard Schlehuber's remarks as apromise of future benefits if Belonga and her colleaguesabandoned their present union activity. Accordingly, Ifurther find that by such promise,Respondent violatedSection 8(a)(1) of the Act.Plaskolite, Inc.,134 NLRB 754,762 (1961), enfd. 309 F.2d 788 (C.A. 6, 1962).Finally,in view of Respondent's policy ofgranting a 10-centhourlywage increase upon completion of an inspec-tor's training period,I find Factory Manager Wise's wagefreeze notice"until union negotiations are settled"unlaw-ful.The wage freeze notice was in immediate response totheTeamsters' demand for recognition and bargaining.Wise's language indicated that because of the presence ofthat union,scheduled wage increases were being withheld.Accordingly,I find Respondent'swage freeze announce-ment violated Section 8(a)(1).Dan HowardMfg., Co.,158NLRB 805,813 (1966),enfd.as modified in other respects390 F.2d 304 (C.A. 7, 1968).That the notice was posted for 2 days and then removeddoes not remove the unlawful interference with theemployees'Section 7 rights. For Respondent issued nonotice revoking or repudiating the freeze notice.5Foreman Russell did not testify. JFB MANUFACTURING, INC.7CONCLUSIONS OF LAW1.By discharging employee Gloria Belonga on March5,1973, because of her union activity, the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1).2.By coercively interrogating employee Florence LaTour about her union activity and sentiment, and theunion activity of employee Gloria Belonga, by promisingbenefits to pursuade employee Belonga to abandon herunion activity, and by announcing the withholding ofnormal wage increases because of the receipt of a requestfor recognition and bargaining from a union, the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference,restraint, coercion, and unlawful discharge, in violation ofSection 8(a)(1) and (3) of the Act. This will requireRespondent to cease and desist from the unfair laborpractices found, to offer reinstatement with backpay toGloria Belonga and to post a notice to that effect. Inaccordance with usual requirements, reinstatement shall beto Belonga's former or substantially equivalent position,without prejudice to her seniority and other rights orprivileges. Belonga shall be made whole for any loss ofearnings she may have suffered by reason of the discrimi-nation against her by payment to her of a sum of moneyequal to that which she normally would have earned fromthe date of the initial discrimination against her (March 5,1973) to the date of the offer ofreinstatement, less netearnings, if any, during such period, to be computed in themanner prescribed in F.W. Woolworth Company,90 NLRB289 (1950) andIsisPlumbing & Heating Co.,138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Respondent, JFB Manufacturing, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership or activities in Internation-alUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, or in any other labororganization, by discriminating in any manner against anyof its employees in regard to their hire and tenure ofemployment, or any term or condition of employment,becauseof their union membership, sympathies, oractivities.(b) Coercively interrogating employees about their unionmembership, activities, or sympathies or about the unionmembership, activities or sympathies of other employees.(c)Promising employees benefits to induce them towithdraw or withhold their support from the InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, or from any other labororganization.(d) Advising employees that wages or benefits hre beingfrozen or withheld because of their union activity.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Gloria Belonga immediate and full reinstate-ment to her former job or, if this job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor such loss of pay as she may have suffered as a result ofthe Respondent's discrimination against her, in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its plant at St. Ignace, Michigan, copies of theattached noticemarked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 30, inwriting within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.7In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership or activities inInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America, or inany other labor organization, by discriminating in anymanner against our employees in regard to their hireand tenure of employment, or any term or condition of 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment, because of their union membership,sympathies, or activities.WE WILL NOT interrogate our employees about theirunion membership, activities, or sympathies, or aboutthe union membership, activities, or sympathies ofother employees.WE WILL NOT promise our employees benefits toinduce them to withdraw or withhold their supportfrom the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, or from any other labor organization.WE WILL NOT advise our employees that wages orbenefits are being frozen or withheld because of theirunion activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any of our employees in theirrights,given them by the National Labor RelationsAct, including the right to self-organization, to form,join, or help unions, and to bargain collectively throughrepresentatives of their own choosing, or to refrainfrom any or all of these activities.The Board found that we discharged Gloria Belongabecause she was for the Union and that this violated thelaw. Accordingly:WE WILL offer Gloria Belonga reinstatement to herold job or to a job substantially equivalent, withoutprejudice to her seniority or other rights and privileges,and will make her whole for any loss of pay she mayhave suffered because we discharged her, with 6percent interest.Allour employees are free to join, or not to join,InternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, or any otherlabor organization.DatedByJFB MANUFACTURING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Commerce Building, 2nd Floor, 744 North 4th Street,Milwaukee,Wisconsin 53203, Telephone 414-224-3870.